    \
                                                                                                    ()


        f,       Customcr report of completed                                                                        Caution notice of
                 natural gas-related work                                                                            potential Iy dangerous condition

        Customer name:        _                                                                                Notice of potentially dangerous condition:

        Address:
                                                                                                               n    Natural gas leakage

                                                                                                               LJ   Safety controls (see remarks)
        City:                                                         ZIP:

        Employee lD:                                         Date:
                                                                                                               E    Plugged flue/chimney

                                                                                                               n    lnadequate combustion air
        Meter    #:                                          Reading
                                                                                                               L1   lmproperlno vent (see remarks)
        Peoples Gas was at your home/business for:
        E       Natural gas odor/leak investigation at:
                                                                                                               I lmproper ignition
                ln response to a call from:
                                                                                                               fl overfiring
        n       Natural gas meter change
                                                                                                               n spittage (see remarks)
        n       Peoples Gas equipment repair                                                                   Ll Heatexchangercracked
        n       Restored service                                                                               [] erltt
        n       Code+equired survey (We conduct surveys/inspections of our equipment to                        I Auxilliary heater
                ensure safe delivery of natural gas to our customers.)
                                                                                                               I    other
        Peoples Gas action taken:
        I       No inside leak(s)found
                                                                                                               n    Natural gas supply shut off and locked at riser valve

        n       No outside leak(s) found
                                                                                                               f1 Natural gas supply shut off and sealed at customer valve
                                                             -                                                 n
        I       Repaired leak(s) on inside/outside Peoples Gas piping                                               Natural gas supply disconnected at potentially dangerous condition

        fl      lnstalled temporary leak repair on inside/outside customerowned piping                         n    Equipment shut off   -   do not use until conected
                (customer/property owner to make permanent repairs)
                                                                                                               X    Corections to equipment are required
        f1      Replaced meter
        I Repahed/replaced meter set piping                                                                    lf disconnection of gas supply has occuned, it has been for a safety
        [J Repaired/replaced underground service lateral                                                       issue and requires your prompt attention and conection of safety
                                                                                                               issue.
        n Restored service
        I Excavated to repair Peoples Gas facilities                                                           Remarks:
        u lnvestigated highilowconsumption
        n Accessed meter to turn off service
        I other:
        We inspected the appliances checked belcw for proper operation:

        Heating     unit               n   run          fJ   Of n netit                n   Caution

                 Thermostat left at:                         degrees

        Water heater                   n   ulR          n    ox      U    Retit I          Caution

                 Setting left at:

        Range     f,run                                 lox lRetit                     I   Caution             You, the customer, have been informed by Peoples Gas of the

        Dryer     [rrln                                 lox il Retit                   D   caution
                                                                                                               potentially dangerous condition(sllisted above. You understand the
                                                                                                               potentially dangerous condition(s) and you have been advised to
        Fireplace n ulR                                 tror<        []   netit        fl Caution              make the appropriate conection(s).

        Fuel run/Flex connectors    .E     N/A          []or         n    t'tct   oK   n   Caution              Fs.o.-*g A                       ;.*!l            q   / aa   /zo / ?
I
        Other:                         I nta fl ox I Rei;t                             n   Caution                  For more information, call Peoples Gas at 866-556-600{.
I

        Follow-up actions required by Peoples Gas
        il      None (lf you feel we did not satisfactorily complete our urork, please call


        I
                Feoples Gas at 866-556-6001.)

                Maintenance and repair work
                                                                                                                            PE AP                  LES GAS*
        n       Site restoration work
                                                                                                                            NATURAL GAS DELIVERY
        I       We will call you within two business days to schedule the follow-up work

        n       other:

        Mat #T1590249 PGL716 02no
                                                 \Alhite copy -   Office     Yellow, Green copy -   Customer   Orange card -Appliancc
